Citation Nr: 0303809	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-22 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West Supp. 2002) for a hemangioma, base of tongue.

2.  Entitlement to an increased rating for venous 
insufficiency of the left leg and thigh, with frostbite of 
the left foot, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for frostbite of the 
right foot.

4.  Entitlement to a compensable evaluation for scars as a 
residual of recurrent hematoma of the right buttock, status 
post surgical intervention.

5.  Entitlement to a compensable evaluation for epigastric 
hernia, status post surgical repair.


(The issues of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West Supp. 2002) for 
a hemangioma, base of tongue; hemangiomas, roof of mouth; 
pedunculated mass, anterior wall of trachea; dysphagia; and 
hoarseness, as well as the issues of entitlement to an 
increased rating for gunshot wound of the left leg, Muscle 
Group XI, with myositis of the left thigh and left medial 
meniscectomy; entitlement to specially adapted housing or 
special home adaptation grant; and entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment for an automobile will 
be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from September 
1947 to October 1951.  He was a prisoner of enemy forces for 
one day in December 1950.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
in Pittsburgh, Pennsylvania (RO).

The Board is undertaking additional development on the issues 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2002) for a 
hemangioma, base of tongue; hemangiomas, roof of mouth; 
pedunculated mass, anterior wall of trachea; dysphagia; and 
hoarseness, as well as the issues of entitlement to an 
increased rating for gunshot wound of the left leg, Muscle 
Group XI, with myositis of the left thigh and left medial 
meniscectomy; entitlement to specially adapted housing or 
special home adaptation grant; and entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment for an automobile, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACTS

1.  The veteran's claim for entitlement to service connection 
for hemangioma of the tongue was denied by an unappealed 
rating decision dated in August 1983.

2.  Additional evidence received subsequent to the rating 
decision in 1983 includes VA and private medical records, as 
well as the testimony of the veteran at a personal hearing 
before the Board.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to compensation 
benefits for hemangioma of the tongue, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  Manifestations of the veteran's service-connected left 
leg and thigh venous insufficiency include persistent edema.

5.  Manifestations of the veteran's service-connected left 
foot frostbite include arthralgia, nail abnormalities, color 
changes, and impaired sensation.

6.  Manifestations of the veteran's service-connected right 
foot frostbite include arthralgia, nail abnormalities, color 
changes, and impaired sensation.

7.  Limitation of motion has not been shown as a result of 
the veteran's service-connected scars of the right buttock, 
nor have the scars been shown as disfiguring, poorly 
nourished, subject to repeated ulceration, tender, or 
painful.  Additionally, the size of the scars is no more than 
3 centimeters.  

8.  The veteran's service-connected epigastric hernia has 
been repaired and is asymptomatic.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West Supp. 2002) for a hemangioma, base 
of tongue, is new and material, and therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104 (2002), 3.156 (2001).

2.  The criteria for a separate evaluation of 20 percent for 
venous insufficiency, left leg and thigh, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. § 4.104, Diagnostic Codes 7121, 7122, Note (1) 
(2002).

3.  The criteria for a separate evaluation of 30 percent for 
frostbite, left foot, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note (1) (2002).

4.  The criteria for entitlement to an increased rating of 30 
percent for frostbite, right foot, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2002).

5.  The criteria for entitlement to a compensable evaluation 
for scars, residual of recurrent hematoma of the right 
buttock, status post surgical intervention, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002); 67 
Fed. Reg. 49590-49599 (July 31, 2002).  

6.  The criteria for entitlement to a compensable evaluation 
for epigastric hernia, status post surgical repair, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. § 4.118, Diagnostic Code 7339 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000, was enacted during the pendency of 
the veteran's appeal, the Veterans Claims Assistance Act 
explicitly provides that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  As the veteran has not identified any service or VA 
medical records which are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to his submission of new and material evidence.

The Board further finds that there is no additional duty to 
notify the veteran.  The record shows that the veteran was 
provided a statement of the case which adequately explained 
the laws and regulations governing the evidence necessary to 
reopen this claim.  Hence, the Board finds that VA has 
fulfilled any duty to notify the veteran as to the laws and 
regulations governing his appeal, to provide notice as to the 
type of evidence necessary to reopen the claim, to provide 
notice of the veteran's responsibility to provide evidence, 
and to provide notice of the actions taken by VA.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran filed his claim to reopen the issue of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2002) for a 
hemangioma, base of tongue, prior to August 2001.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 38 
C.F.R. §§ 3.358(a), 3.800(a) (2002).

A rating decision dated in August 1983 denied the veteran's 
claim of entitlement to service connection for hemangioma on 
the tongue on the basis that it was not due to medical 
treatment, specifically that it was not related to the use of 
Coumadin and Heparin.  Prior unappealed rating decisions are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7105.  Title 38, Code of Federal Regulation, Section 
3.156(a) (2001) states that new and material evidence means 
evidence which was not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The evidence received subsequent to August 1983, consists of 
VA and private medical records, as well as the testimony of 
the veteran at a personal hearing before the Board in 
September 2002.  A report from a private biochemist indicated 
that the symptoms of the veteran were the result of Coumadin 
therapy, either directly or the therapy "exploited his 
genetic disposition."  This report bears "directly and 
substantially" upon the issue of entitlement to compensation 
benefits for a hemangioma on the tongue.  Further, this 
evidence is "so significant that it must be considered in 
order to fairly decide the merits of the claim."  

Accordingly, as new and material evidence has been received 
since the August 1983 rating decision with regard to the 
veteran's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West Supp. 
2002) for a hemangioma, base of tongue, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Increased Ratings

As noted above, there has been a change in the law during the 
pendency of the veteran's claims.  The Veterans Claims 
Assistance Act of 2000 significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Following the RO's determinations of the 
veteran's claims, VA issued regulations implementing the 
Veterans Claims Assistance Act.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The Veterans Claims 
Assistance Act and the implementing regulations pertinent to 
the issue on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  The veteran was provided an 
opportunity to identify additional evidence in support of his 
claims.  

The Board additionally finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to award evaluations in excess of those currently 
assigned for the service-connected disorders.  He was 
provided adequate notice that VA would help him secure 
evidence in support of his claims if he identified that 
evidence.  Additionally, he was provided notice of, and he 
did report for, VA examinations to help determine the extent 
of his disorders.

The statement of the case also provided notice to the veteran 
of what the evidence of record, to include the VA 
examinations, revealed.  Additionally, they provided notice 
of what the remaining evidence showed, including any evidence 
identified by the veteran.  Finally, these documents provided 
notice why this evidence was insufficient to award 
evaluations in excess of that currently assigned for the 
service-connected disorders, as well as notice that the 
veteran could still submit supporting evidence.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Left Leg Venous Insufficiency and Left Foot Frostbite

The veteran was wounded in combat in 1950, when he received a 
through and through gunshot wound of the left knee region.  
The service medical records also reveal that the veteran 
incurred frostbite to both feet.  Service connection for 
frostbite of the feet was granted by a rating decision dated 
in October 1953.  Subsequent to service discharge, the 
veteran continued to have problems with his gunshot wound 
injury to include pain and swelling.  In 1976, the RO found 
venous insufficiency was shown as consistent with the 
veteran's service-connected gunshot wound to the left leg, 
and service connection was granted for this disorder on a 
secondary basis.  In 1979, venous insufficiency of the left 
leg and thigh was granted a separate disability rating from 
the veteran's service-connected left leg gunshot wound.

Due to a change in 1998, in the VA's SCHEDULE FOR RATING 
DISABILITIES, codified in 38 C.F.R. Part 4, the RO rated each 
foot separately for frostbite.  Compare 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997) with 38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note (2) (1999).  The RO rated these 
disorders together as the veteran had venous insufficiency of 
the left thigh due in part to frostbite and the gunshot wound 
of the left thigh, and the symptoms were closely related.  

Currently, service connection for venous insufficiency of the 
left leg and thigh, with frostbite of the left foot is rated 
30 percent disabling under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Codes 7121, 7122.  A 30 percent 
evaluation under the provisions of Diagnostic Code 7122 is 
the maximum rating for cold injury residuals and contemplates 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss; nail 
abnormalities; color changes; locally impaired sensation; 
hyperhidrosis; or x-ray abnormalities, such as osteoporosis, 
subarticular punched out lesions, or osteoarthritis of the 
affected part.   

Under Diagnostic Code 7121, a 10 percent rating is warranted 
with intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent rating is warranted where there is persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  A 40 
percent evaluation is warranted for post-phlebitic syndrome 
with persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration due to venous disease.  A 
60 percent evaluation is assigned when there is evidence of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration; and, a 100 
percent evaluation is assigned when there is evidence of 
massive board-like edema with constant pain at rest.  Id. 

A VA examination conducted in February 2000, reported edema 
of the ankles, absence of hair, with no ulceration, fungal 
infection, or scarring.  The toenails were slightly 
thickened, with normal sensory to pinprick and touch.  There 
was no weakness or pain on manipulation of the joints.  There 
was atrophy of the muscles of the feet, and the peripheral 
pulses were diminished.  Loss of tissue of the digits was not 
found; however, atrophic skin on the feet was reported.  The 
feet were dry and had a smooth texture.  X-rays of the left 
foot indicated small calcaneal spurs, but no other 
abnormalities.  The veteran complained of constant pain in 
both feet, as well as numbness, tingling, burning, and excess 
sweating.

At VA examinations conducted in December 2000, the veteran 
stated he had brownish skin coloration changes around his 
ankles.  He complained of constant pain in both feet, 
numbness, tingling, burning, and excessive sweating.  The 
veteran stated that he was often awakened from sleep by pain 
in his foot and ankle.  He further noted that walking for 
even short distances causes pain in his feet.  Very pale 
coloration from the left knee down, and edema on the left 
ankle were reported.  The left foot was dry and smooth.  Nail 
growth disturbances were shown.  Scarring and ulceration were 
not found.  Sensory was diminished to pinprick and touch, 
without weakness.  There was atrophy of the muscles in the 
left foot and the peripheral pulses in the feet were 
diminished.  Atrophic skin was reported.  

The veteran testified at a hearing before the Board in 
September 2002, that he had phlebitis in his left leg, and 
residuals of frostbite in his left foot.  He stated that he 
had tingling, burning, and painful sensations all the time.  
The veteran further testified that he had constant edema, and 
had lost the hair on his leg.  He additionally testified that 
ulcerations were beginning to form, and his toenails were 
curled, and were starting to look black.  The veteran 
reported that from the top of his ankle down his foot was 
discolored to a "bluish purplish" color and was blotchy.  
He testified that the pain would wake him at night.

The Board finds that the veteran's service-connected venous 
insufficiency of the left leg and left foot frostbite should 
be rated separately.  The note to Diagnostic Code 7122 states 
that disabilities that have been diagnosed as residual 
effects of cold injury should be evaluated separately unless 
they are used to support an evaluation under Diagnostic Code 
7122.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1).  
Given the evidence as outlined above and applying the rating 
criteria under the provisions of Diagnostic Code 7121, the 
manifestations of the veteran's service-connected left leg 
venous insufficiency warrants a 20 percent evaluation, as 
persistent edema has been shown by the medical evidence of 
record.  A rating in excess of 20 percent for left leg venous 
insufficiency is not warranted, as stasis pigmentation or 
eczema has not been clinically recorded.  Additionally, the 
Board finds that a separate 30 percent evaluation is 
warranted for the veteran's service-connected left foot 
frostbite, as arthralgia has been shown, as has nail 
abnormalities, color changes, and impaired sensation.  As 
noted above, a 30 percent evaluation is the maximum 
evaluation under this diagnostic code. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, a rating in excess of 20 
percent is provided for certain manifestations of the 
service-connected left leg venous insufficiency but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture, which results in marked 
interference with employment or frequent periods of 
hospitalization due solely to either of these 
service-connected disorders.  Accordingly, the RO's failure 
to consider or to document its consideration of this section 
was not prejudicial to the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against ratings in excess of 20 percent 
for left leg and thigh venous insufficiency, and 30 percent 
for left foot frostbite, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a 
separate rating of 20 percent, but no more, for left leg and 
thigh venous insufficiency, is warranted.  Moreover, a 
separate rating of 30 percent, but no more, for left foot 
frostbite, is warranted.  



B.  Right Foot Frostbite

The veteran's service-connected right foot disorder is 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7122.  This 
rating contemplates frostbite residuals to include arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities such as  
osteoporosis, subarticular punched out lesions, or 
osteoarthritis.  A 30 percent evaluation is warranted for 
arthralgia or other pain, numbness, or cold sensitivity, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities such as  osteoporosis, 
subarticular punched out lesions, or osteoarthritis.  

A VA examination conducted in February 2000, reported edema 
of the ankles, absence of hair, with no ulceration, fungal 
infection or scarring.  The nails were slightly thickened, 
with normal sensory to pinprick and touch.  There was no 
weakness or pain on manipulation of the joints.  There was 
atrophy of the muscles of the feet, and the peripheral pulses 
were diminished.  Loss of tissue of the digits was not found; 
however, atrophic skin on the feet was reported.  The feet 
were dry and had a smooth texture.  X-rays of the right foot 
indicated small calcaneal spurs, but no other abnormalities.  
The veteran complained of constant pain in both feet, as well 
as numbness, tingling, burning, and excess sweating.

A VA examination conducted in December 2000, reported very 
pale coloration in the right foot and edema on the right 
ankle.  Nail growth disturbances were shown.  There was no 
scarring and no ulceration.  Sensory was diminished to 
pinprick and touch, without weakness.  There was atrophy of 
the muscles in the right foot and the peripheral pulses in 
the feet were diminished.  Atrophic skin was reported.  The 
veteran complained of constant pain in both feet.

During the veteran's hearing before the Board in September 
2002, he reported that he had tingling, burning, and painful 
sensations all the time.  The veteran further testified that 
he had constant edema, and had changes in his toenails.

Based on the above medical findings, and the testimony of the 
veteran, the Board finds that manifestations of the veteran's 
service-connected right foot disorder more nearly approximate 
the disability criteria for a 30 percent evaluation under the 
provisions of Diagnostic Code 7122.  See 38 C.F.R. § 4.7 
(2002).  Arthralgia has been shown, as has nail 
abnormalities, color changes, and impaired sensation.  
Accordingly, a 30 percent evaluation is warranted for 
frostbite right foot under Diagnostic Code 7122.  A 30 
percent evaluation is the maximum evaluation under this 
diagnostic code.

The Board finds that there is no evidence frequent 
hospitalizations or marked interference of employment due to 
the veteran's right foot, in and of itself, which warrants 
consideration of an extraschedular rating.  See 38 C.F.R. 
§ 3.321.  Accordingly, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against a rating in excess of 30 percent 
for right foot frostbite, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, a 30 percent evaluation, but no more, for right 
foot frostbite is warranted.

C.  Scars

Service connection is in effect for scars as a residual of a 
recurrent hematoma of the right buttock, status post surgical 
intervention, and a noncompensable evaluation has been 
assigned under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  This rating applies to scars, other 
than those characterized as disfiguring, poorly nourished, 
subject to repeated ulceration, tender, painful, or burn 
scars and are rated on limitation of function of the part 
affected.  A 10 percent rating is warranted for superficial 
scars that are tender and painful on objective demonstration, 
or that are characterized as disfiguring, poorly nourished, 
subject to repeated ulceration, tender, painful, or burn 
scars.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2002).  

Effective August 30, 2002, the rating criteria for evaluating 
scars were revised.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The revised criteria provide that superficial scars 
not located on the head, face, or neck that are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  67 Fed. Reg. 49596 
(July 13, 2002).  Superficial scars were those scars not 
associated with underlying soft tissue damage.  Id.  
Superficial scars that do not cause limited motion warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 square centimeters) or greater.  Id.  
Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 square centimeters) or a 20 
percent evaluation if the area or areas of involvement 
exceeds 12 square inches (77 square centimeters).  Id.  A 
deep scar is defined as one associated with underlying soft 
tissue damage.  Id. 

VA examinations dated in February 2000 and December 2000, 
found scarring on the buttock secondary to recurrent 
hematomas.  The scars were approximately 1 to 3 centimeters 
in diameter and were flesh-colored and depressed.  There was 
no ulceration or underlying tissue loss.

The veteran testified at his hearing before the Board in 
September 2002, that the scar on his right buttock was about 
3 inches long, depressed, and discolored.  He also stated 
that there was pain in the scar area when he sits on it wrong 
and was tender to the touch.  

Accordingly, a compensable evaluation under either the old or 
the revised criteria is not warranted.  Limitation of motion 
has not been shown as a result of the veteran's 
service-connected scars, nor have the scars been shown as 
disfiguring, poorly nourished, subject to repeated 
ulceration, tender, or painful.  Although the veteran 
testified that there was pain in the scar area upon sitting 
and tenderness to the touch, this was not shown by objective 
demonstration on clinical examination.  Additionally, the 
size of the scars is no more than 3 centimeters.  

With regard to this issue, the schedular evaluations are not 
inadequate.  A compensable rating is provided for certain 
manifestations of the service-connected right buttocks scars, 
but the medical evidence reflects that those manifestations 
are not present in this case.  See 38 C.F.R. § 3.321.  
Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization due to this service-connected disability, 
there is no evidence that he is currently receiving treatment 
for this disability, nor is he taking medication.  Id.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D.  Epigastric Hernia

Service connection is in effect for an epigastric hernia, and 
a noncompensable evaluation has been assigned under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7339.  This 
rating contemplates postoperative wounds that are healed with 
no disability, and a belt for support not indicated.  Under 
Diagnostic Code 7339, a 20 percent evaluation is warranted 
for small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or post operative wounds 
with weakening of abdominal wall and indication for a 
supporting belt.  A 40 percent evaluation is warranted for 
large hernia, not well supported by belt under ordinary 
conditions.  Id.  A 100 percent evaluation is warranted for 
massive hernia, ventral, persistent, severe diastasis of 
recti muscle or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable.  Id.  

The veteran's service medical records indicate that the 
veteran underwent a linea alba hernioplasty in 1951.  
Subsequent to service discharge, there is no medical evidence 
of treatment for any residuals of this disorder.  VA 
examinations in February 2000 and December 2000, report 
status post epigastric hernia, repaired and asymptomatic.

The veteran testified before the Board in September 2002, 
that he experienced pain and weakness in the abdominal wall, 
as well as a tearing sensation.  He further testified that he 
had an umbilical hernia repair in 1994.

As there is no medical evidence of an epigastric hernia or 
post operative wounds with weakening of abdominal wall and 
indication for a supporting belt, due to the veteran's 
service-connected epigastric hernia, a compensable evaluation 
under Diagnostic Code 7339 is not warranted.  Additionally, 
as there is no evidence of persistently recurrent epigastric 
distress with dysphagia, pyrosis, or regurgitation 
accompanied by substernal, arm, or shoulder pain, productive 
of impairment of health, a compensable evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2002) is not 
warranted.  

On examination in February 2000, a scar due to surgical 
repair of the hernia in the epigastrium was reported as 
approximately 3 centimeters in diameter, was flesh-colored, 
and depressed.  There was no underlying tissue loss or 
ulceration.  Accordingly, a compensable evaluation under the 
provisions 38 C.F.R. § 4.118 (2001) is not warranted.  See 
also 67 Fed. Reg. 49596 (July 31, 2002).

With regard to this issue, the schedular evaluations are not 
inadequate.  A compensable rating is provided for certain 
manifestations of the service-connected status post operative 
epigastric hernia, but the medical evidence reflects that 
those manifestations are not present in this case.  See 
38 C.F.R. § 3.321.  Moreover, the Board finds no evidence of 
an exceptional disability picture.  The veteran has not 
required hospitalization due to this service-connected 
disability, there is no evidence that he is currently 
receiving treatment for this disability, nor is he taking 
medication.  Id.  Accordingly, the RO's failure to consider 
or to document its consideration of this section was not 
prejudicial to the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, a compensable evaluation for the 
veteran's service-connected epigastric hernia is not 
warranted.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2002) for a 
hemangioma, base of tongue, and to that extent only, the 
appeal as to this issue is granted.  

A separate rating of 20 percent for venous insufficiency of 
the left leg and thigh is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

A separate rating of 30 percent for frostbite, left foot, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

An increased rating of 30 percent for frostbite, right foot, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

A compensable evaluation for epigastric hernia, status post 
surgical repair, is denied.

A compensable evaluation for scars as a residual of recurrent 
hematoma of the right buttock, status post surgical 
intervention, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

